1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                               ***

6    THOMAS HARSH,                                    Case No. 2:17-cv-02069-MMD-NJK

7                                      Petitioner,                  ORDER
            v.
8
     JO GENTRY, et al.,
9
                                   Respondents.
10

11          It is ordered that Respondents’ second unopposed motion for extension of time

12   (ECF No. 50) is granted. Respondents will have until October 2, 2019, to file their answer

13   to the remaining claims of the petition.

14          DATED THIS 5th day of August 2019.

15

16                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
